
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
Scrap Metal Sales Contract


Contract Number: 10FG001S


Date: February 21, 2010


Location: WeiAn


Seller: Armet (Lianyungang) Renewable Resources Co., Ltd.


Buyer: Jiangsu Lihuai Iron & Steel Co., Ltd.


Both parties based on equality, voluntariness, equitable and mutually
beneficial, accordance to “Contract Law of People’s Republic of China” and other
relevant laws, regulation accept the following contract, both parties have
accepted the following terms.


1.  
Both parties have been fully explained and understood provisions of this
contract to each other.



2.  
Both Parities fully understood the terms and provisions of this contract, and
understand compliance of all these terms.



3.  
Both parties agreed to comply with all terms of this contract.

 
4.  
 

I           Product name, size, volume, quality standard, delivery date and
quantity


Produce Name, Size
Quality Standard
Volume (tons/month)
Delivery Date
Scrap metal
Crushed aggregates,
13,000
Monthly Order
  Charging materials,
6,000
Monthly Order
  Heavy scrap
4,000
Monthly Order
Total
 
23,000
 



II           Unit Price (Taxes included): to be determined on the 25th day of
every month to calculate following month’s unit price per ton.


III           Delivery Discrepancy: Plus or minus 10%


IV           Transportation method, freight insurance and other expenses


Departure Location: Liangyungang, China Armet’s metal scrap facility,


Receiving location: Jiangsu Lihuai Iron & Steel Co., Ltd.’s scrap metal storage.
All transportation and insurance expenses are paid by the seller.

 
 

--------------------------------------------------------------------------------

 

V           Reasonable loss determination and calculation


The calculation is based on the measurement by the loadometer of Jiangsu Lihuai
Iron & Steel Co., Ltd.


VI           Quality requirement


The delivered products should not mix with airtight containers, inflammable,
explosives, and radioactive materials. The buyer has the right to send staff to
monitor the production on site.


VII           Inspection criteria


The inspection conclusion is based on the scene inspection at Armet
(Lianyungang) Renewable Resources Co., Ltd. The buyer confirms the inspection
conclusion at the scene. Both parties negotiate to resolve if any disagreement
may occur.


VIII           Bill Settlement and payment


After the products have been delivered and measured at Jiangsu Lihuai Iron &
Steel Co., Ltd., the buyer should make the payment within 7 days after the buyer
has booked the invoice from the seller.


IX           Changes in the contract


The terms of the contract can be changed upon the agreement of the buyer and
seller. The change takes effect upon the signatures and seals by both parties.


X           Term


The contract is valid from February 21, 2010 to December 31, 2010.


XI           Force majeure


When the unpredictable, unavoidable, and insurmountable events occur such as
natural disaster and fire and deprive one party the capabilities to execute all
or partial obligations in the contract, the party is exempt from penalty. The
party that encounters force majeure shall notify the counterpart about the event
by telephone or telegraph and provide the supporting evidence on the force
majeure issued by authorized institution within 14 days after the occurrence of
the event. If the impact of force majeure lasts more than 30 days, both parties
should negotiate either to change the terms of the contract, continue the
execution, or terminate the contract.


XII           Disputes settlement


The parties should negotiate to settle the disputes related to the contract. If
the parties can’t reach agreement, either party can file lawsuit to the local
court.

XIII           Miscellaneous


This contract has four original copies, and each party holds two original
copies. Each copy has the same legal force. The contract takes effect upon
signatures and seals by both parties.




Buyer: Jiangsu Lihuai Iron & Steel Co., Ltd.
Authorized Representative: /s/ Fazhan Yang
(Company Seal)


Seller: Armet (Lianyungang) Renewable Resources Co., Ltd.
Authorized Representative: /s/  Ji Zhang
Phone: 0518-68083830
Fax: 0518-68081111
(Company Seal)

